Citation Nr: 1242148	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, with service in the Republic of Vietnam.  The Veteran died in September 2006.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appellant appealed, and in October 2009, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the Board's October 2009 decision and remanded the claim.  In February 2012, the Board remanded the claim for additional development.  

In May 2009, the appellant was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in September 2006.  The death certificate lists the cause of death as glioblastoma multiforme.

2.  The Veteran had service in the Republic of Vietnam.  

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

4.  The Veteran's cause of death is not related to his service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant contends that the Veteran's cause of death is related to his service.  Specifically, the appellant contends that the Veteran's cause of death is related to exposure to Agent Orange during service in the Republic of Vietnam, or, in the alternative, related to exposure to viruses from a type of mosquito that the Veteran may have been bitten by.  

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  Service connection may also be granted for a brain tumor, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.    

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 67 Fed. Reg. 42,600 (2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007).  The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003) (emphasis added).    

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in June 1971, shows that his head was clinically evaluated as normal, and it does not contain any relevant findings.  

As for the post-service medical evidence, it consists of private treatment reports dated in 2006.  This evidence shows that the Veteran initially sought treatment for no more than a two-week history of headaches, although he had a "distant past" history of migraines.  He was also noted to have spotted vision, and difficulty reading and "finding words."  His spouse further reported a three-to-four-month history of "subtle findings."  There are also notations of dysphagia, of unspecified duration.  The reports note a history of smoking as a teenager, which changed to pipe-smoking later in life, and that he quit smoking altogether ten years ago.  The diagnosis was brain tumor, also characterized as glioblastoma multiforme.  

The Veteran died in September 2006.  In Part I, the death certificate lists the cause of death as glioblastoma multiforme.  Part II ("Other significant conditions contributing to death but not resulting in the underlying cause given in Part I") lists hemorrhagic stroke, and pulmonary edema.

At the time of his death, service connection was not in effect for any disabilities.  

In February 2012, the Board remanded this claim.  The Board requested that opinions be obtained on the following questions:

1.  Is glioblastoma multiforme the appropriate diagnosis of the brain tumor that is listed on the death certificate as the primary cause of the Veteran's death?  Please answer yes or no and explain your answer referring to all supporting evidence. 

2.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the primary cause of the Veteran's death glioblastoma multiforme, or stroke or a pulmonary disorder is proximately due to or the result of his service to include exposure to herbicides (e.g., Agent Orange) in the Republic of Vietnam or in any way related to his service. 

3.  Is it at least as likely as not that the Veteran's stroke or pulmonary disorder contributed materially and significantly to his death, that either it combined to cause death; or aided or lent assistance to the production of death? 

In March 2012, a VA opinion was obtained from a VA physician who indicated that the Veteran's claims file had been reviewed.  The physician indicated that the Veteran's glioblastoma multiforme was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician explained:

In my opinion glioblastoma multiforme is the appropriate diagnosis of the brain tumor listed in the death certificate.  All of the clinical evidence is consistent with this diagnosis.  

It is at least as likely as not that the Veteran's stroke [and] pulmonary disorder (pulmonary edema) contributed materially to production of death.  

There is no clinical association of stroke and/or pulmonary edema to Agent Orange.  Glioblastoma multiforme is a rare tumor and available data regarding its association to Agent Orange are limited, varied in result and often inconclusive.  In my opinion the overall evidence does not support a consistent causal link of Agent Orange to brain cancer and glioblastoma multiforme.  Therefore, I believe it is not at least as likely as not that the primary cause of the death glioblastoma multiforme, or stroke, or a pulmonary disorder is exposure to herbicides (e.g. Agent Orange) in the Republic of Vietnam or in any way related to his service.  

The Board finds that the claim must be denied.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  The Veteran's death certificate shows that the cause of his death is listed as glioblastoma multiforme.  Other significant conditions contributing to death but not resulting in the underlying cause are listed as hemorrhagic stroke, and pulmonary edema.  With regard to the possibility of service connection on a direct or presumptive basis other than exposure to Agent Orange, the service treatment records do not show any treatment for a brain tumor, hemorrhagic stroke, or pulmonary edema.  There is no evidence to show that a brain tumor was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The earliest evidence of a brain tumor is dated in 2006.  This is approximately 35 years after separation from service.  The appellant has not alleged that there was a continuity of symptoms since service, and this lengthy period without treatment is evidence that there was not a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the Veteran's cause of death is related to his service on a direct basis.  

However, the appellant's primary argument is that the Veteran's cause of death is related to exposure to Agent Orange during service in Vietnam.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that his cause of death was related to such exposure, Combee, and the applicable law does not include a brain tumor/glioblastoma multiforme as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time between service in Vietnam and the Veteran's diagnosed condition clearly indicates no connection, beyond the fact that such disorder has not been found to be connected with exposure to herbicides.   

In reaching this decision, the Board has considered a number of electronic mail (email) and articles submitted by the appellant, summarized as follows:  

Emails from a veterans support group assert that the rate of glioblastoma in Vietnam veterans "is occurring at a disproportional higher rate."  However, another email essentially states that there are many problems in data collection, statistics and tracking.  

The appellant has submitted three opinions that are related to a claim for service connection for glioblastoma multiforme from another veteran ("J.M.") that was granted by the RO in New York in 1998, summarized as follows:  

A literature review from K.H.G., Ph. D., MPH, dated in November 1998, shows that she states that, "Epidemiology does not have an adequate study design for studying both a rare disease and a rare exposure, such as brain cancer and Agent Orange."  She noted that she could only find one case-controlled study of brain tumors that also looked at herbicide exposure, and that is showed a statistically significant increased risk for farmers which was attributable to those farmers who reported the use of chemicals, and that herbicide users had an increased, nonsignificant risk.  She also discussed a number of cohort studies, to include those on Vietnam veterans.  With regard to this group, she noted that The Institute of Medicine in the National Academy of Sciences has reviewed much of this literature and determined that the lack of information about exposures has hampered previous study attempts and that the previous attempts at using serum TCDD levels were insufficient for validating exposure.  She discussed two recent studies, noting that one study showed 2 brain tumors among 894 men serving in the Army Chemical Corps units that were responsible for the mixing and application of herbicides.  In the other study, there was no mention of brain tumors "leading to the postulation that none were observed in this cohort."  She concluded that associations with herbicides, as experienced by farmers and pesticide applicators, increases the risks for brain tumors.  She noted that any study conducted prior to 1985 would not have an adequate latency period to allow for the examination of any type of cancer outcome.  Overall, she concluded that the studies were weighted towards a positive association between exposure to dioxin and brain cancer, and that it was at least as likely as not that exposure to Agent Orange and/or dioxin is associated with the development of brain cancer.  

An opinion from T.C., M.D., dated in October 1998, shows that he stated that he was treating J.M., and that the etiology of glioblastoma multiforme "is still not fully understood, but environmental toxins may play a role.  It is certainly possible that exposure to Agent Orange may have caused [J.M.] to develop this tumor."

An opinion from S. R., M.D., dated in November 1998, shows that he stated that his department had recently treated J.M., that he was not a specialist in epidemiology of cancer, and that although there was "suggestive increase" of developing certain tumors following trauma of chemical exposure (Agent Orange with TCDD in J.M.'s case), "I believe it is hard to establish any relationship between the physical and chemical factors and brain tumor development."  He further stated:

I cannot say with any level of certainty that his glioblastoma multiforme could be secondary to exposure to the Agent Orange.  However, I understand that it could be as likely as not to be that result of that chemical.  I regret that I could not emphatically state that Agent-Orange or head trauma was the causative factor in [J.M.'s] brain tumor development.  It would be impossible to state the cause of cancer without any definitive evidence.   

An article from the Vietnam Veterans Association of Australia discusses a study of Australian veterans who served in Vietnam and who died between 1982 and 1994.  The report concluded that the study found that the rates of death from malignancies other than lung cancer were unremarkable, and that those cancers most closely linked to phenoxy herbicides and its contaminants did not show elevated mortality.  For brain cancer and pancreatic cancer, which were not of a priori interest, unexpected elevations in mortality were found when national service veterans were compared with non-veterans.  

An article titled, "Anopheles mosquito transmission of brain tumor" states that there is a significant association between malaria outbreaks in the United States and reports of brain tumor incidence by state.  The article speculates that anopheles transmit an obscure virus that initially causes only a mild transitory illness but much later a brain tumor.  

The Board finds that this evidence is insufficiently probative to warrant a grant of the claim.  As previously noted, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  Polovick v. Shinseki, 23 Vet. App. 48, 53-54 (2009) (citing Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979). It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  Id.  In addition, the literature review from K.H.G., and the article from the Vietnam Veterans Association of Australia, indicate that evaluating epidemiological studies is a highly complex process, and they do not clearly show a causal effect between exposure to herbicides and glioblastoma multiforme.  With regard to the opinions of Dr. S.R. and Dr. T.C., these were clearly created in association with another veteran's claim.  They are also both equivocal in their terms.  With regard to the article on mosquitoes, there is no evidence to show that the Veteran had mosquito bites or malaria during service, and this article is not competent medical evidence, as it is generic literature which does not discuss the specific facts relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  With regard to all of this evidence, it was of record at the time the VA physician reviewed the claims file, and he clearly did not find this evidence persuasive in his March 2012 opinion.  Finally, the Board points out that none of this evidence is referenced in, or otherwise utilized by, a competent medical opinion in favor of the claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Accordingly, this evidence does not warrant a grant of the claim. 

In summary, the evidence does not show that the Veteran's cause of death is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With respect to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that the Veteran's cause of death, in 2006, is related to his service, which ended in 1971.  In this case, when the Veteran's service treatment reports, and post-service medical records are considered (which indicate that the Veteran's cause of death is not related to his service), the Board finds that the medical evidence outweighs the appellant's contentions that the Veteran's cause of death is related to his service.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
II.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in January 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death.  In Hupp, the Court set forth three requirements for section 5103(a) notice.  However, the Hupp Court stated that where (as here) a veteran was not service-connected during his lifetime, these three requirements do not apply.  In this case, the appellant was afforded sufficient notice, as the January 2007 VCAA notice set forth the requirements for service connection for the cause of death, and it provided an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a condition that was not yet service-connected.  Hupp, 21 Vet. App. at 352-353.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's non-VA medical records.  An etiological opinion has been obtained.  

In February 2011, the Board remanded this claim.  As previously noted, the Board directed that an etiological opinion be obtained.  In March 2012, the requested opinion was obtained.  This opinion is in compliance with the Board's remand directions.  The physician indicated that the Veteran's claims file was reviewed, the requested opinions were provided, and they are accompanied by sufficient explanations.  Under the circumstances, there is no basis to find that the physician did not have a sufficient basis for his opinions, or that this opinion is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the foregoing, the Board finds that there has been substantial compliance with its February 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


